The employer and carrier appeal from an award of death benefits and posthumous disability benefits. Appellants’ sole contention is that there is no substantial medical evidence to relate decedent’s mental condition, which resulted in his death, to an industrial accident occurring on July 2, 1953. It appears that decedent consulted a specialist in neurology and psychiatry in December, 1950, and was found to be “very irritable and depressed”. The diagnosis was “ reactive depression ”. For this condition decedent received six shock treatments in 1951. The record discloses substantial evidence that decedent’s condition was so improved by these treatments that he was able to continue his employment without assistance from coemployees, drive his own car to work, and was in a happy state of mind until an accident on July 2, 1953. On that date, while working under a heavy press, decedent suffered a severe pain in Ids neck which, in layman’s language, was caused by a pinching of a nerve by a vertebrae. In medical terms, according to medical testimony, decedent suffered, among other things, an acute, severe cervical sprain, accompanied by severe pain. The resulting depression, according to medical testimony in the record, required a further electric “shock treatment” which brought about a coronary insufficiency and death. After the accident of July 2, 1953, it appears that decedent was unable to drive his own car to work, needed assistance from coemployees in performing his work, and complained regularly of pain and worry about his health and family. There is substantial medical evidence that the accident of July 2, 1953, aggravated the pre-existing “ reactive depression” and necessitating the final electric shock treatment which caused the death. The record presents a question of fact and the findings of the board are supported by substantial evidence. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.